United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1698
Issued: January 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2014 appellant, through counsel, filed a timely appeal from a June 13, 2014
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 31, 2011 appellant, then a 61-year-old pipefitter and plumber, filed an
occupational disease claim (Form CA-2) alleging that he developed lung cancer as a result of
exposure to asbestos at the employing establishment while in the performance of duty.
In a June 24, 2011 letter, OWCP notified appellant of the deficiencies of his claim and
requested additional factual and medical evidence. It requested a comprehensive medical report
from a treating physician containing a diagnosis of his condition and an explanation of how the
alleged work exposure caused or aggravated his claimed condition. OWCP afforded appellant
30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a position description and an April 14, 2010 report from Dr. Nitin
Jain, a Board-certified oncologist, who diagnosed squamous cell carcinoma of the lung. Dr. Jain
indicated that appellant had a mass in the right upper lobe of the lung. He noted that appellant
had a 20 pack a year history of smoking, worked as a pipefitter for the employing establishment
but previously worked for the Navy. Dr. Jain stated that appellant was “concerned about going
back to work in an environment which he thinks is full of asbestos/dust.”
On May 12, 2010 appellant underwent surgery for his right upper lobe lung cancer
performed by Dr. Wickii Vigneswaran, a Board-certified thoracic surgeon.
In an August 18, 2011 letter, the employing establishment controverted appellant’s claim
on the basis that he had not worked in areas that may have contained asbestos, abatement was
performed by contractors and not employees, and testing was due before they began removal of
the asbestos. The employing establishment submitted testing results from 1995 and 1996.
In a letter dated October 27, 2011, the employing establishment indicated that an
occupational illness evaluation for appellant was conducted by Kristen Edwards, an industrial
hygienist. Documentation showed that appellant was a pipefitter and plumber with the
employing establishment from 1993 to 2010. His duties included working with piping located
above the ceiling and in confined areas in routine and emergency situations. In the event of an
emergency line break, asbestos containing material (ACM) posed a minimal potential for
inhalation exposure due to the wet method inhibiting airborne contaminations. Although some
pipes may have contained asbestos, if the material was not disturbed and no fugitive dust was
generated, the likelihood of inhalation was very minimal. Additionally, employees were advised
to wear a particulate respirator when working above the ceiling and suspected ACM was present.
By decision dated November 18, 2011, OWCP denied the claim on the basis that
appellant failed to establish fact of injury. It found that the evidence was not sufficient to
establish that he was exposed to asbestos or any other agent during the course of his federal
employment.
On November 28, 2011 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative and submitted a July 15, 2011 computerized tomography scan of
the chest and upper abdomen, which revealed an interval increase in the right paratracheal lymph
node.

2

A telephonic hearing was held before an OWCP hearing representative on
March 15, 2012.
Appellant submitted an August 20, 2010 chest x-ray, which showed bilateral interstitial
fibrosis consistent with asbestosis and blunting of the costophrenic angle consistent with
asbestos-related pleural disease. He also submitted pulmonary function analyses dated
March 31, 2010 and June 23, 2011.
In an April 5, 2011 report, Dr. Alvin Schonfeld, a Board-certified pulmonologist, did not
conduct a physical examination of appellant, but reviewed his medical records and found that he
worked for the Navy from 1968 to 1971 and American Invesco Realty from 1973 to 1977.
Dr. Schonfeld determined that appellant had been exposed to asbestos during his employment
and concluded that this exposure contributed to the development of his lung cancer.
By decision dated May 18, 2012, the hearing representative affirmed the November 18,
2011 decision.
On May 31, 2012 appellant, through counsel, requested reconsideration and submitted a
series of reports, including an April 6, 2012 report from Dr. Ravi Salgia, a Board-certified
oncologist, who indicated that appellant did not know if there was asbestos in the pipes or in any
other material, but that he may have been exposed to asbestos from 1969 to 1971 while
employed as a Naval boatswain’s mate. Regarding his position as a pipefitter for the employing
establishment from 1993 to 2010, he stated that he was provided a “[physician’s] facemask” and
that particles from pipe insulation would potentially still “get in his mouth” while cutting pipes.
Appellant further suggested that there may have been exposure to asbestos from the ground and
dirt spaces (crawl space, ceilings).
In a report dated April 26, 2012, Dr. Clara Schroedl, a Board-certified pulmonologist,
indicated that appellant’s diagnostic testing did not have evidence of asbestos-related lung
disease (not pleural plaques, effusion, interstitial lung disease). Dr. Schroedl explained that if his
first exposure to asbestos was in 1993, it may have been too early to see asbestosis as the typical
latency was 20 to 30 years.
By decision dated June 13, 2014, OWCP denied modification of the May 18, 2012
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury3 was sustained in the performance of duty. These
2

Id.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).

3

are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
Appellant alleged that he developed lung cancer as a result of being exposed to asbestos
at work. The Board finds that he has not established the factual element of his claim that he
experienced an employment-related exposure to asbestos.
The record establishes that appellant worked for the Navy from 1968 to 1971, American
Invesco Realty from 1973 to 1977, and the employing establishment from 1993 to 2010. There
is no evidence to establish that he was exposed to asbestos during his work as a pipefitter and
plumber with the employing establishment from 1993 to 2010. In an August 18, 2011 letter, the
employing establishment indicated that appellant had not worked in areas that may have
contained asbestos. It noted that abatement was performed by contractors and not employees
and testing was done before they began removal of the asbestos.
In a letter dated October 27, 2011, the employing establishment explained that an
occupational illness evaluation for appellant was conducted by Ms. Edwards, an industrial
hygienist. Documentation showed that appellant was a pipefitter and plumber with the
employing establishment from 1993 to 2010. His duties included working with piping located
above the ceiling and in confined areas in routine and emergency situations. Asbestos containing
material posed a minimal potential for inhalation exposure due to the wet method inhibiting
airborne contaminations in the event of an emergency line break, and although some pipes may
have contained asbestos, if the material was not disturbed and no fugitive dust was generated, the
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

See O.W., supra note 4.

4

likelihood of inhalation was very minimal. Additionally, employees were advised to wear a
particulate respirator when working above the ceiling and suspected ACM was present.
On April 6, 2012 Dr. Salgia indicated that appellant did not know if there was asbestos in
the pipes or any other material he worked with, but that he may have been exposed to asbestos
from 1969 to 1971 while employed as a Naval boatswain’s mate. Regarding his position as a
pipefitter for the employing establishment from 1993 to 2010, appellant stated that he was
provided a “[physician’s] facemask” and that particles from pipe insulation would potentially
still “get in his mouth” while cutting pipes. Appellant further suggested that there may have
been exposure to asbestos from the ground and dirt spaces (crawl space and ceilings). He was
unable to identify the actual source or specific nature of the substances, which he believed
caused his lung cancer. The Board finds that appellant has failed to provide sufficient factual
evidence to support his exposure to any precise asbestos, dust, or other irritant while working at
the employing establishment.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment, nor his belief that his condition was caused by his employment, is sufficient to
establish causal relationship.7 Since he failed to establish the first component of fact of injury, it
is not necessary to discuss whether he submitted medical evidence sufficient to establish that a
medical condition existed and whether the condition was causally related to the employment
factors alleged.8
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. For the
reasons stated above, the Board finds that counsel’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty.

7

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Bonnie A. Contreras, 57 ECAB 364, 368 n.10 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the June 13, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

